Citation Nr: 0305734	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1970 to July 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In April 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran's appeal was certified to the Board in March 
2001.  

2.  In January 2003, the Board received an appeal response 
signed by the veteran, submitted by his representative, 
requesting that his appeal be withdrawn. 


CONCLUSION OF LAW

A justiciable issue involving an increased rating for 
schizophrenic reaction, paranoid type, currently evaluated as 
70 percent disabling is not currently before the Board.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.204 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2002).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case. § 38 
U.S.C.A. § 7105(d) (West 1991).

The veteran submitted a claim of entitlement to an increased 
evaluation for schizophrenic reaction, paranoid type in 
August 1998.  In January 1999, the RO confirmed and continued 
the 30 percent evaluation in effect at that time.  In August 
1999, the veteran disagreed with that denial.  A statement of 
the case was issued in September 1999, and the veteran 
submitted a substantive appeal in October 1999.  In October 
2002, the RO increased the veteran's evaluation to 70 
percent.  The appeal was certified to the Board on March 14, 
2001.  In January 2003, the Board received a statement, 
signed by the veteran, submitted by the veteran's 
representative requesting that his appeal be withdrawn.

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision.  As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal is not properly before the Board and must therefore be 
dismissed. 38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of entitlement to an increased 
evaluation for schizophrenic reaction, paranoid type is 
dismissed.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

